DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 7-11, filed 03/04/2021, with respect to claims 1 and 9 have been fully considered and are persuasive. The rejection of the last office action have been withdrawn. 

Reasons for Allowance
3.	Claims 1-7, 9-15, 17 and 18 are allowed.
The following is an examiner’s statement for reasons for allowance, after through updated search and reconsideration:
As per claim 1, the prior art, whether considered alone or in combination, fail to teach or suggest the specific technical features of the claimed invention as a whole. Specifically, wherein the reference brightness value is a preset brightness value or an initial brightness value of a backlight partition other than the first backlight partition; adjusting the initial brightness value of the first backlight partition according to the reference brightness value to obtain an adjusted brightness value for the first backlight partition; wherein adjusting the initial brightness value of the first backlight partition comprises: calculating the adjusted brightness value of the first backlight partition according to a formula: a1=ao*[1-(ao-bo)/(ao+bo)], wherein a1 is the adjusted brightness value of the first backlight partition, ao is the initial brightness value of the first backlight partition and bo is the reference brightness value, in the context of adjusting the difference in brightness between adjacent backlight partitions corresponding to the adjacent display partitions 
Independent claim 9 recites specific details from claim 1 and are therefore allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693